DETAILED ACTION
1.	The Preliminary Amendment filed on October 18, 2021 is acknowledged.  
Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Drawings
4.	The drawing(s) was/were received on October 18, 2021.  The drawing is not acceptable for the examination; since the drawing(s) is/are not of sufficient details to permit examination.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81.  Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).  Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
New corrected drawing(s) in compliance with 37 CFR 1.121(d) are required in this application because the Drawing(s) do/does not illustrate every features have been claimed.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, the recitation of “the value…” [line 8] renders the claim unclear; since there is insufficient antecedent basis for this limitation in the claim.
	In Claim 1, the recitation of “a tolerance window corresponding to a value of a first, second or third theoretical ratio (T1, T2, T3) for a given cam edge x, each weighted by a tolerance factor k” [lines 12-14] renders the claim indefinite; since it is not clear that how or by which way “a first, second, or third theoretical ratio” is/are able to be obtained or determined? how to define the tolerance window and/or tolerance factor?
	In Claim 1, the recitation of “a given cam edge x” [line 13] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
In Claim 1, the recitation of “a fourth step of determining the cam edge x seen by the camshaft sensor, the com edge actually seen by the sensor corresponding to the cam edge x common to the three lists established in the third step” [lines 15-17] renders the claim unclear; since there is insufficient antecedent basis for these limitations [the cam edge, the sensor and the three lists] in the claim.  Furthermore, what “sensor” has been used for sensing the cam edge? How different would be from the cam edge in comparing to the cam edge x?  and what of “the three lists” would be since there is only one list of possible cam edges x is establishing in the third step?
Note: Claim 1, lines 15-17; terms “seen” should be changed to --senses—or --sensed--.
	Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 and 6-8, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zouboff et al. (US 2015/0114097 A1).  
	Regarding claim 1, Zouboff Reference teaches a method for synchronizing an internal combustion engine comprising at least one cylinder, at least one piston movable in the at least one cylinder and driving a crankshaft cooperating with a camshaft, said camshaft cooperating with a known target [target (30)] of the camshaft having a number of cam edges [abstract teaches the plurality of teeth (31, 32, 33, 34) forming a series of M edges (51, 52) and para. 0040 teaches eight edges in total], and a camshaft sensor [position sensor (20)] generating a camshaft signal as a function of the number of cam edges [para. 0039 and 0040], said method comprising: a) a first step of acquiring, by the camshaft sensor (20), signals corresponding to at least five cam edges (51, 52) [para. 0039, 0040 and abstract], b) a second step of determining the value, from the camshaft signal, of a first, second and third actual ratio [CT(k)] for a given cam edge (51 or 52) [para. 0021-0033], c) a third step of establishing, for each actual ratio value [CT(k)] obtained in the second step, a list of possible cam edges by comparing the values of the first, second and third actual ratios [CT(k)], respectively, with a tolerance window [INT(j)] corresponding to a value of a first, second or third theoretical ratio [CP(j)] for a given cam edge (51 or 52), each weighted by a tolerance factor (Coeff) [para. 0055-0062], and d) a fourth step of determining the cam edge (51 or 52) seen by the camshaft sensor (20), the cam edge (51 or 52) actually seen by the sensor (20) corresponding to the cam edge (51 or 52) common to the three lists established in the third step [see above].
	Regarding claim 2, as discussed in claim 1, Zouboff Reference further teaches a cam edge is considered possible when the values of the first, second and third actual ratios [CT(k)] are, respectively, within an interval [T(K-1)], [T(K-2)] and [T(K-3)] for a given cam edge (51 or 52).
	Regarding claims 3, 6 and 7, as discussed in claim 1, further see para. 0023.
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	

Allowable Subject Matter
9.	Claims 4, 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
April 25, 2022


 

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 28, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747